DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 1/31/2022.  Claims 1-22 remain pending in the present application.  This Action is made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 10, 11, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; System Architecture for the 5G System (5GS); Stage 2 (Release 16)”, 3GPP TS 23.501 V16.2.0 (2019-09) (as cited in Applicant’s IDS, hereinafter TS 23.501) in view of Thiebaut et al. (U.S. Patent Application Publication No. 2018/0332457 A1) (hereinafter Thiebaut).

Regarding claim 1, TS 23.501 discloses a method for wireless communication by a user-equipment (UE) (Section 5.30.2.4 discloses the UE selects and attempts to register with the available SNPN identified by a PLMN ID and NID for which the UE has SUPI and credentials), comprising:
deriving a network specific identifier (NSI) in a network access identifier (NAI) format, the NSI including a network identifier (NID) stored at the UE (Sections 5.30.2.3, 6.3.4, and 6.3.8 disclose a home network identifier (e.g., MNC and MCC) of SUCI/SUPI.  An SNPN-enabled UE is configured with subscriber identifier (SUPI) and credentials for each subscribed SNPN identified by the combination of PLMN ID and NID.  A subscriber of an SNPN is identified by a SUPI containing a network-specific identifier that takes the form of a Network Access Identifier 
generating a subscription concealed identifier (SUCI) based on the NSI for authentication of the UE with a non-public network (NPN) (Sections 5.9.2 and 5.9.2a disclose when UE needs to indicate its SUPI to the network (e.g. as part of the Registration procedure), the UE provides the SUPI in concealed form.  The Subscription Concealed Identifier (SUCI) is a privacy preserving identifier containing the concealed SUPI); and
sending the SUCI to a network entity for the authentication of the UE with the NPN (Section 5.9.2discloses when UE needs to indicate its SUPI to the network (e.g. as part of the Registration procedure), the UE provides the SUPI in concealed form).
TS 23.501 does not explicitly disclose deriving a network specific identifier (NSI) in a network access identifier (NAI) format, using an international mobile subscriber identity (IMSI).
In analogous art, Thiebaut discloses deriving a network specific identifier (NSI) in a network access identifier (NAI) format, using an international mobile subscriber identity (IMSI) (Paragraphs 0033 and 0073 discloses the UE sends a specific identity that supports the NAI format and that is built based on its IMSI and on a specific realm dedicated to the support of emergency services within 3GPP networks.  The UE creates a NAI with a specific realm but provides an IMSI (and not an IMEI) in the user name part of the NAI).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE building a specific identity in NAI format based on its IMSI, as described in Thiebaut, with a network specific identifier in NAI format, as described in TS 23.501, because doing so is simple substitution of one known element (the specific basis for the identity) for another to obtain predictable results.  Combining a UE building a specific identity in NAI format based on its 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of TS 23.501 and Thiebaut to obtain the invention as specified in claim 1.

Regarding claim 10, as applied to claim 1 above, TS 23.501, as modified by Thiebaut,  further discloses method of claim 1, wherein the NPN comprises a standalone NPN (SNPN) (Section 5.30.2 discloses stand-alone non-public networks).

Regarding claim 11, TS 23.501 discloses an apparatus for wireless communication by a user-equipment (UE) (Section 5.30.2.4 discloses the UE selects and attempts to register with the available SNPN identified by a PLMN ID and NID for which the UE has SUPI and credentials), comprising:
a memory; and one or more processors coupled to the memory, the memory and the one or more processors being configured (Section 5.30.2.4 discloses the UE selects and attempts to register with the available SNPN.  Since 3GPP’s UE makes selections, it is considered as inherently disclosing a processor and memory) to:
derive a network specific identifier (NSI) in a network access identifier (NAI) format, the NSI including a network identifier (NID) stored at the UE (Sections 5.30.2.3, 6.3.4, and 6.3.8 disclose a home network identifier (e.g., MNC and MCC) of SUCI/SUPI.  An SNPN-enabled UE is configured with subscriber identifier (SUPI) and credentials for each subscribed SNPN identified by the combination of PLMN ID and NID.  A subscriber of an SNPN is identified by a 
generate a subscription concealed identifier (SUCI) based on the NSI for authentication of the UE with a non-public network (NPN) (Sections 5.9.2 and 5.9.2a disclose when UE needs to indicate its SUPI to the network (e.g. as part of the Registration procedure), the UE provides the SUPI in concealed form.  The Subscription Concealed Identifier (SUCI) is a privacy preserving identifier containing the concealed SUPI); and
send the SUCI to a network entity for the authentication of the UE with the NPN (Section 5.9.2discloses when UE needs to indicate its SUPI to the network (e.g. as part of the Registration procedure), the UE provides the SUPI in concealed form).
TS 23.501 does not explicitly disclose derive a network specific identifier (NSI) in a network access identifier (NAI) format, using an international mobile subscriber identity (IMSI).
In analogous art, Thiebaut discloses derive a network specific identifier (NSI) in a network access identifier (NAI) format, using an international mobile subscriber identity (IMSI) (Paragraphs 0033 and 0073 discloses the UE sends a specific identity that supports the NAI format and that is built based on its IMSI and on a specific realm dedicated to the support of emergency services within 3GPP networks.  The UE creates a NAI with a specific realm but provides an IMSI (and not an IMEI) in the user name part of the NAI).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE building a specific identity in NAI format based on its IMSI, as described in Thiebaut, with a network specific identifier in NAI format, as described in TS 23.501, because doing so is simple substitution of one known element (the specific basis for the identity) for another to obtain 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of TS 23.501 and Thiebaut to obtain the invention as specified in claim 11.

Regarding claim 20, as applied to claim 1 above, TS 23.501, as modified by Thiebaut, further discloses wherein the NPN comprises a standalone NPN (SNPN) (Section 5.30.2 discloses stand-alone non-public networks).

Regarding claim 21, TS 23.501 discloses an apparatus for wireless communication by a user-equipment (UE) (Section 5.30.2.4 discloses the UE selects and attempts to register with the available SNPN identified by a PLMN ID and NID for which the UE has SUPI and credentials), comprising:
means for deriving a network specific identifier (NSI) in a network access identifier (NAI) format, the NSI including a network identifier (NID) stored at the UE (Sections 5.30.2.3, 6.3.4, and 6.3.8 disclose a home network identifier (e.g., MNC and MCC) of SUCI/SUPI.  An SNPN-enabled UE is configured with subscriber identifier (SUPI) and credentials for each subscribed SNPN identified by the combination of PLMN ID and NID.  A subscriber of an SNPN is identified by a SUPI containing a network-specific identifier that takes the form of a Network Access Identifier (NAI));

means for sending the SUCI to a network entity for the authentication of the UE with the NPN (Section 5.9.2discloses when UE needs to indicate its SUPI to the network (e.g. as part of the Registration procedure), the UE provides the SUPI in concealed form).
TS 23.501 does not explicitly disclose means for deriving a network specific identifier (NSI) in a network access identifier (NAT) format, using an international mobile subscriber identity (IMSI).
In analogous art, Thiebaut discloses means for deriving a network specific identifier (NSI) in a network access identifier (NAT) format, using an international mobile subscriber identity (IMSI) (Paragraphs 0033 and 0073 discloses the UE sends a specific identity that supports the NAI format and that is built based on its IMSI and on a specific realm dedicated to the support of emergency services within 3GPP networks.  The UE creates a NAI with a specific realm but provides an IMSI (and not an IMEI) in the user name part of the NAI).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE building a specific identity in NAI format based on its IMSI, as described in Thiebaut, with a network specific identifier in NAI format, as described in TS 23.501, because doing so is simple substitution of one known element (the specific basis for the identity) for another to obtain predictable results.  Combining a UE building a specific identity in NAI format based on its 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of TS 23.501 and Thiebaut to obtain the invention as specified in claim 21.

Regarding claim 22, TS 23.501, as modified by Thiebaut, discloses a computer-readable medium having instructions stored thereon to cause a user-equipment (UE) (Section 5.30.2.4 discloses the UE selects and attempts to register with the available SNPN.  Since 3GPP’s UE makes selections, it is considered as inherently disclosing computer-readable medium having instructions stored thereon ) to:
derive a network specific identifier (NSI) in a network access identifier (NAI) format, the NSI including a network identifier (NID) stored at the UE (Sections 5.30.2.3, 6.3.4, and 6.3.8 disclose a home network identifier (e.g., MNC and MCC) of SUCI/SUPI.  An SNPN-enabled UE is configured with subscriber identifier (SUPI) and credentials for each subscribed SNPN identified by the combination of PLMN ID and NID.  A subscriber of an SNPN is identified by a SUPI containing a network-specific identifier that takes the form of a Network Access Identifier (NAI));
generate a subscription concealed identifier (SUCI) based on the NSI for authentication of the UE with a non-public network (NPN) (Sections 5.9.2 and 5.9.2a disclose when UE needs to indicate its SUPI to the network (e.g. as part of the Registration procedure), the UE provides the SUPI in concealed form.  The Subscription Concealed Identifier (SUCI) is a privacy 
send the SUCI to a network entity for the authentication of the UE with the NPN (Section 5.9.2discloses when UE needs to indicate its SUPI to the network (e.g. as part of the Registration procedure), the UE provides the SUPI in concealed form).
TS 23.501 does not explicitly disclose derive a network specific identifier (NSI) in a network access identifier (NAI) format, using an international mobile subscriber identity (IMSI).
In analogous art, Thiebaut discloses derive a network specific identifier (NSI) in a network access identifier (NAI) format, using an international mobile subscriber identity (IMSI) (Paragraphs 0033 and 0073 discloses the UE sends a specific identity that supports the NAI format and that is built based on its IMSI and on a specific realm dedicated to the support of emergency services within 3GPP networks.  The UE creates a NAI with a specific realm but provides an IMSI (and not an IMEI) in the user name part of the NAI).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE building a specific identity in NAI format based on its IMSI, as described in Thiebaut, with a network specific identifier in NAI format, as described in TS 23.501, because doing so is simple substitution of one known element (the specific basis for the identity) for another to obtain predictable results.  Combining a UE building a specific identity in NAI format based on its IMSI of Thiebaut with a network specific identifier in NAI format of TS 23.501 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Thiebaut.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of TS 23.501 and Thiebaut to obtain the invention as specified in claim .

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over TS 23.501 in view of Thiebaut as applied to claims 1 and 11 above, and further in view of Kumar et al. (U.S. Patent Application Publication No. 2021/0281995 A1) (hereinafter Kumar).

Regarding claims 3 and 13, as applied to claims 1 and 11 above, TS 23.501, as modified by Thiebaut, discloses the claimed invention except explicitly disclosing wherein the NID is stored at a mobile equipment (ME) of the UE.
In analogous art, Kumar discloses wherein the NID is stored at a mobile equipment (ME) of the UE (Paragraphs 0041, 0042, and 0053 disclose data in the second portion of the SOR information is a list of preferred PLMN/access technology combinations.  The first portion indicates whether to store the second portion of the SoR information in a ME 140 or the USIM 150 of the UE 110.  If the first portion of the SoR information indicates that the second portion is the list of preferred PLMN/access technology combinations, then the ME 140 stores the second portion of the SoR information in the ME140 itself.  The ME 140 at 404, directly gets the OPLMN list from the network 170.  At 406, the ME 140 stores the latest received OPMN list and uses the list for PLMN selection process).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an ME of a UE storing a list of networks, as described in Kumar, with a UE configured with a network identifier, as described in TS 23.501, as modified by Thiebaut, because doing so is combining prior art elements according to known methods to yield predictable results.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of TS 23.501, Thiebaut, and Kumar to obtain the invention as specified in claims 3 and 13.

Claims 4, 7, 8, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over TS 23.501 in view of Thiebaut as applied to claims 1 and 11 above, and further in view of “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Security architecture and procedures for 5G system (Release 16)”, 3GPP TS 33.501 V16.0.0 (2019-09) (as cited in Applicant’s IDS, hereinafter TS 33.501).

Regarding claims 4 and 14, as applied to claims 1 and 11 above, TS 23.501, as modified by Thiebaut, further discloses wherein the NAI format comprises a realm portion, the realm portion comprising the NID (Section 5.30.2.3 discloses the realm part of the NAI may include the NID of the SNPN).
TS 23.501, as modified by Thiebaut, does not explicitly disclose wherein the NAI format comprises a username portion.
In analogous art, TS 33.501 discloses wherein the NAI format comprises a username portion (Section 6.12.2 discloses the subscription identifier part of the SUPI includes the "username" portion of the NAI).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of TS 23.501, Thiebaut, and TS 33.501 to obtain the invention as specified in claims 4 and 14.

Regarding claims 7 and 17, as applied to claims 4 and 14 above, TS 23.501, as modified by Thiebaut, discloses the claimed invention except explicitly disclosing wherein the username portion comprises a mobile subscription identification number (MSIN) of the UE.
In analogous art, TS 33.501 discloses wherein the username portion comprises a mobile subscription identification number (MSIN) of the UE (Section 6.12.2 discloses the subscription identifier part of the SUPI includes the "username" portion of the NAI.  The subscription identifier part of the SUPI includes the MSIN of the IMSI).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a username portion of an NAI including an MSIN of an IMSI, as described in TS 33.501, with a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of TS 23.501, Thiebaut, and TS 33.501 to obtain the invention as specified in claims 7 and 17.

Regarding claims 8 and 18, as applied to claims 7 and 17 above, TS 23.501, as modified by Thiebaut, discloses the claimed invention except explicitly disclosing wherein the SUCI is generated by encrypting the MSIN, the username portion of the NSI comprising the encrypted MSIN.
In analogous art, TS 33.501 discloses wherein the SUCI is generated by encrypting the MSIN, the username portion of the NSI comprising the encrypted MSIN (Sections B.2.1.1 and C.3.1 disclose the UE sends the Registration Request message to the SEAF, containing SUCI.  If the SUPI is in NAI format, only the username part of the NAI is encrypted using the selected protection scheme and included in the SUCI, together with the realm part in the NAI needed for UDM routing.  When the SUPI is of type IMSI, the subscription identifier part of the IMSI (i.e., MSIN) that is used to construct the scheme-input shall be coded as hexadecimal digits using packed BCD coding where the order of digits within an octet is same as the order of MSIN digits specified in Figure 9.11.3.4.3a of TS 24.501).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of TS 23.501, Thiebaut, and TS 33.501 to obtain the invention as specified in claims 8 and 18.

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over TS 23.501 in view of Thiebaut further in view of TS 33.501 as applied to claims 4 and 14 above, and further in view of Haverinen et al. (U.S. Patent Application Publication No. 2003/0119481 A1) (hereinafter Haverinen).

Regarding claims 5 and 15, as applied to claims 4 and 14 above, TS 23.501, as modified by Thiebaut and TS 33.501, discloses the claimed invention except explicitly disclosing wherein the realm portion further comprises a public land and mobile network (PLMN) identifier.
In analogous art, Haverinen discloses wherein the realm portion further comprises a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a PLMN ID being a realm identifier, as described in Haverinen, with a realm portion of the NAI, as described in TS 23.501, as modified by Thiebaut and TS 33.501, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a PLMN ID being a realm identifier of Haverinen with a realm portion of the NAI of TS 23.501, as modified by Thiebaut and TS 33.501, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Haverinen.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of TS 23.501, Thiebaut, TS 33.501, and Haverinen to obtain the invention as specified in claims 5 and 15.

Regarding claims 6 and 16, as applied to claims 5 and 15 above, TS 23.501, as modified by Thiebaut, TS 33.501, and Haverinen, further discloses wherein the PLMN identifier and the NID are parts of a NPN identifier stored at a mobile equipment (ME) of the UE (Sections 5.18.1, 5.30.2.1, and 5.30.2.3 disclose SNPNs (each identified by PLMN ID and NID).  The combination of a PLMN ID and Network identifier (NID) identifies an SNPN.  An SNPN-enabled UE is configured with subscriber identifier (SUPI) and credentials for each subscribed SNPN identified by the combination of PLMN ID and NID).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over TS 23.501 in view of Thiebaut further in view of TS 33.501 as applied to claims 8 and 18 above, and further in view of Torvinen et al. (WIPO Patent Application Publication No. WO 2019/020439 A1) (as disclosed in Applicant’s IDS, hereinafter Torvinen).

Regarding claims 9 and 19, as applied to claims 8 and 18 above, TS 23.501, as modified by Thiebaut and TS 33.501, discloses the claimed invention except explicitly disclosing wherein: if a USIM of the UE is configured to perform SUCI calculations, the encryption of the MSIN is performed via the USIM of the UE; and if a mobile equipment (ME) of the UE is configured to perform the SUCI calculations, the encryption of the MSIN is performed via the ME of the UE.
In analogous art, Torvinen discloses wherein:
if a USIM of the UE is configured to perform SUCI calculations, the encryption of the MSIN is performed via the USIM of the UE (The fifth paragraph on page 3 disclose the SUPI may comprise a Mobile Subscription Identification Number, MSIN, a Mobile Country Code, MCC, and a Mobile Network Code, MNC.  The MSIN may in such an embodiment be is encrypted in the encrypted part of the SUCI.  Paragraph 0083 discloses when the encrypted part is included in the SUCI, the SUCI is a protected version of SUPI.  The encrypted part includes an encrypted subscription identifier, such as an MSIN (Mobile Subscription Identification Number) or username.  Figure 7 and paragraph 0030 disclose a particular example in which a 5G-USIM/UICC 8a of a UE generates the SUCI); and
if a mobile equipment (ME) of the UE is configured to perform the SUCI calculations, 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a USIM creating a SUCI or an ME creating a SUCI by encryption of an MSIN, as described in Torvinen, with creating a SUCI from a SUPI, as described in TS 23.501, as modified by Thiebaut and TS 33.501, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a USIM creating a SUCI or an ME creating a SUCI by encryption of an MSIN of Torvinen with creating a SUCI from a SUPI of TS 23.501, as modified by Thiebaut and TS 33.501, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Torvinen.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of TS 23.501, Thiebaut, TS 33.501, and Torvinen to obtain the invention as specified in claims 9 and 19.
Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: considering claims 2 and 12, the best prior art found during the prosecution of the present application, TS 23.501, fails to disclose, teach, or suggest the limitations of determining whether: the IMSI matches a subscription permanent identifier (SUPI) of the NPN; or the IMSI comprises a public land and mobile network identifier (PLMN ID) that matches a PLMN ID of an identifier of the NPN stored at the UE, wherein the NSI is derived using the IMSI based on the determination, and wherein the IMSI is stored in a universal subscriber identity module (USIM) of the UE in combination with and in the context of all of the other limitations in claims 2 and 12.
Response to Arguments
The § 112(a) and (b) rejections are withdrawn based on Applicant’s arguments and the cited portions of Applicant’s specification.

Applicant’s arguments with respect to the § 102 and § 103 rejections of claims 1-22 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Mark G. Pannell/Examiner, Art Unit 2642